    Case: 1:19-cv-01686 Document #: 33 Filed: 04/09/19 Page 1 of 3 PageID #:290



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHARLES F. GILBERT and                       )
 SANDRA D. GILBERT,                           )
                                              )      Case No. 1:19-cv-01686
                        Plaintiffs,           )
                                              )      Judge John Robert Blakey
               v.                             )
                                              )
 BMO HARRIS, N.A.; NATIONSTAR                 )
 MORTGAGE LLC, D/B/A MR. COOPER;              )
 AMERICAN HONDA FINANCE                       )
 CORPORATION; FORD MOTOR                      )
 CREDIT COMPANY LLC, D/B/A                    )
 LINCOLN AUTOMOTIVE FINANCIAL                 )
 SERVICES; TAMMAC HOLDINGS                    )
 CORPORATION, D/B/A TAMMAC                    )
 FINANCIAL; WELLS FARGO BANK,                 )
 N.A.; TRANSUNION, LLC; and                   )
 EQUIFAX INFORMATION SERVICES,                )
 LLC,                                         )
                  Defendants.                 )

                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that on April 18, 2019, at 9:45 a.m., I will appear before the

Honorable John Robert Blakey, Courtroom 1203, located at the Everett McKinley Dirksen

Building at 219 South Dearborn Street, Chicago, Illinois, and present Defendant’s Unopposed

Motion for Extension of Time to Respond to Plaintiffs’ Complaint.

Dated: April 9, 2019                              Respectfully submitted,

                                                  Ford Motor Credit Company LLC

                                                  By:     /s/Susan E. Groh
                                                          One of Its Attorneys

                                                          Susan E. Groh
                                                          McGuireWoods LLP
                                                          77 W. Wacker Drive, Suite 4100
                                                          Chicago, Illinois 60601-1818
Case: 1:19-cv-01686 Document #: 33 Filed: 04/09/19 Page 2 of 3 PageID #:291



                                               Telephone: (312) 849-8100
                                               Facsimile: (312) 849-3690
                                               sgroh@mcguirewoods.com




                                    2
    Case: 1:19-cv-01686 Document #: 33 Filed: 04/09/19 Page 3 of 3 PageID #:292



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019, a copy of the foregoing document was filed in the
United States District Court for the Northern District of Illinois via the Court’s electronic filing
system and that this document has been sent to all counsel of record via the Court’s electronic
filing system.

                                              /s/Susan E. Groh
                                              Susan E. Groh




                                                 3
